Moore, Associate Justice.
The place and manner of the alleged theft; the character and value of the missing property supposed to be stolen; the facility with which it may have passed from one person to another without occasioning sufficient observation to enable appellant to prove or even remember the name of the person from whom he may have gotten it; the slight value he attached to it; the open manner with which he used and exhibited it in the immediate vicinity of the place where it was said to be stolen; the length of time which had elapsed after the pipe was missing until it was found in his possession, with his statement, when asked how and where he got it, that he bought it from a negro, whose name he did not now remember, if not sufficient to rebut all presumption of guilt arising from the bare proof of possession of the stolen *291property, warrants at least such a well-founded doubt of appellant’s guilt that the court below should have granted a new trial.
The judgment is reversed and the case remanded.
Reversed and remanded.